Title: From James Madison to the Senate, 8 March 1804
From: Madison, James
To: Senate



Department of State March 8th. 1804.
The Secretary of State to whom was referred by a Resolution of the Senate of the 25th. of January last, the petition of Moses Young, to consider the merits of the same, has the honor to make the following report.
It appears that Mr. Young was appointed Consul of the United States at Madrid on the 11th. of April 1798, having been previously, (Viz, about the month of October preceding) by Mr. Humphreys the minister Plenipotentiary of the United States appointed his private Secretary and charged with the Superintendance of claims upon the Spanish Government in behalf of Citizens of the United States; that on the recall of Mr. Humphreys his appointment of private Secretary to the minister ceased and thereupon he was allowed by the Executive a compensation at the rate of 1350 Dollars per annum to induce him to continue in the public service in the capacity of Agent for claims; but it also appears that this allowance was not satisfactory to him.
It is certain that during the last War and ever since a body of claims against the Spanish Government has been constantly pressing upon the attention of the representatives of the United States at Madrid. It has not been usual nor could it be expected, that their ministers to foreign Governments should devote themselves to prepare such business for reception at the proper Offices and to attend its passage through them. Hence at various times during the last War, Agents were assigned at London and Paris to aid them in this branch of the public service, the ministers themselves considering it their duty to do no more than patronise and direct these Agents and fix general principles with the respective Governments, whenever cases should happen involving new considerations. The Agents at London were provided with Salaries, and were allowed to receive Commissions on their receipts for individuals who had appointed them their special private Agents, but not otherwise. The Agents at Paris on the other hand received no Salaries (until within a year or two past) but it is understood that they satisfied themselves with commissions on their receipts.
That the services of Mr. Young, as Agent at Madrid, were valuable and necessary to the public service, cannot be doubted: for these until the recall of Mr. Humphreys he received no compensation from the United States, and he informs me that he never charged nor received compensation from the individuals to whom he had rendered himself useful in his Official capacity.
The Secretary of State therefore respectfully submits to Congress his opinion that Mr. Young be allowed a compensation as Agent of claims at Madrid at the rate of  from the Date of his appointment by Mr. Humphreys, until the time when he ceased to be the private Secretary of Mr. Humphreys.
The Secretary has also examined the other claim of Mr. Young for an additional allowance as Secretary to Mr. Laurens on his mission to Holland in the year 1779, and finds that it has been barred by the Act of limitation of the 12th. February 1793. Should that obstacle be surmounted either by a general provision or with reference to the peculiar circumstances of Mr. Young’s case, the Secretary could add nothing to the inducements to a favorable consideration of his case beyond what is contained in the certificate of Mr. Laurens Dated 29th. October 1792, a copy of which is among the papers transmitted to the Secretary with the order of reference. All which is respectfully submitted
James Madison
 

   
   RC (DNA: RG 46, Reports and Communications Submitted to the Senate, 8A-F1); Tr (DNA: RG 46, Transcribed Reports and Communications Relating Chiefly to Claims, 1789–1814). RC in a clerk’s hand, signed by JM.



   
   Blank left in both copies.



   
   On 26 Mar. 1804 Jefferson signed a bill ordering the liquidation of Young’s accounts for services rendered as claims agent at Madrid, from his appointment by Humphreys to the time he ceased to act as Humphreys’s secretary, at the rate of $2,000 per year, provided he presented to the treasury a certificate from Humphreys stating that Young had “received no pay or emolument from individuals for said services” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 6:55). On the same day JM asked Gallatin to issue a warrant in favor of Young for $603 “upon the appropriations for prosecuting American claims in prize causes; before the Tribunals of Foreign Nations” (DNA: RG 59, DL, vol. 14; 2 pp.).



   
   For the act barring the payment of claims originating before 4 Mar. 1789, see U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:301–2. On 25 Apr. 1810 a bill was approved authorizing payment of Young’s claim for reimbursement for his services as Laurens’s secretary of legation (ibid., 6:89–90).



   
   For Laurens’s certificate, see Young to JM, 9 Jan. 1804, n. 5.



   
   JM’s report was submitted to the Senate on 10 Mar. 1804 (JM to the Senate, 10 Mar. 1804 [DNA: RG 46, Petitions and Memorials, 8A-G1; 1 p.; in a clerk’s hand; unsigned]).


